Fourth Court of Appeals
                                San Antonio, Texas
                                       May 13, 2019

                                    No. 04-18-00610-CV

Michael P. GEARY, Independent Executor of the Estate of Joseph William Geary, Jr., Deceased
                               and Falcon Energy, Inc.,
                                     Appellants

                                             v.

TOW BOW RANCH LIMITED PARTNERSHIP, Two Bow Management, LC and Ronald L.
                        Toms, Individually,
                           Appellees

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-03609
                       Honorable David A. Canales, Judge Presiding


                                      ORDER


       The Appellees’ Motion to Extend Time to File Brief is hereby GRANTED. Time is
extended to June 5, 2019. No further extensions of time to file appellees’ brief will be
allowed.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court